11-3562-cv
Abdelhadi v. New York City Dep’t of Correction

                                   UNITED STATES COURT OF APPEALS
                                      FOR THE SECOND CIRCUIT

                                           SUMMARY ORDER
Rulings by summary order do not have precedential effect. Citation to a summary order filed on or after
January 1, 2007, is permitted and is governed by Federal Rule of Appellate Procedure 32.1 and this
Court’s Local Rule 32.1.1. When citing a summary order in a document filed with this Court, a party
must cite either the Federal Appendix or an electronic database (with the notation “summary order”).
A party citing a summary order must serve a copy of it on any party not represented by counsel.

        At a stated term of the United States Court of Appeals for the Second Circuit, held at the
Daniel Patrick Moynihan United States Courthouse, 500 Pearl Street, in the City of New York, on
the 19th day of June, two thousand twelve.

PRESENT:

          GUIDO CALABRESI,
          JOSÉ A. CABRANES,
          RAYMOND J. LOHIER, JR.,
                       Circuit Judges.

__________________________________________

Omar Abdelhadi,

                    Plaintiff-Appellant,

                              v.                                       No. 11-3562-cv

New York City Department of Correction, Martin F. Horn,
Commissioner, New York City Department of Correction,
New York City Department of Investigation, Rose Gill Hearn,
Commissioner, New York City Department of Investigation,
City of New York,

            Defendants-Appellees.
__________________________________________




                                                 1
FOR PLAINTIFF-APPELLANT:                               ANN MACADANGDANG (Alan Serrins, of
                                                       counsel), Serrins & Associates, LLC, New York,
                                                       NY.

FOR DEFENDANTS-APPELLEES:                              ELLEN RAVITCH (Pamela Seider Dolgow and
                                                       Kathleen M. Comfrey, of counsel), for Michael
                                                       A. Cardozo, Corporation Counsel of the City
                                                       of New York, New York, NY.

       Appeal from the August 5, 2011 judgment of the United States District Court for the
Eastern District of New York (Frederic Block, Judge).

     UPON CONSIDERATION WHEREOF, IT IS HEREBY ORDERED,
ADJUDGED, AND DECREED that the judgment of the District Court is AFFIRMED.

        Plaintiff-appellant Omar Abdelhadi (“Abdelhadi”) appeals from the August 5, 2011
judgment of the District Court granting summary judgment to defendants-appellees, New York City
Department of Correction (“DOC”), DOC Commissioner Martin F. Horn, New York City
Department of Investigation (“DOI”), DOI Commissioner Rose Gill Hearn, and the City of New
York (jointly, the “defendants”), and dismissing his national origin and religious discrimination
claims under Title VII of the Civil Rights Act of 1964 (“Title VII”), 42 U.S.C. § 2000e et seq., the
New York State Human Rights Law (“NYSHRL”), N.Y. Exec. Law §§ 290–97, and the New York
City Human Rights Law (“NYCHRL”), N.Y.C. Admin. Code § 8-107 et seq., as well as his First and
Fourteenth Amendment claims brought pursuant to 42 U.S.C. § 1983. We assume the parties’
familiarity with the underlying facts, the procedural history of the case, and the issues on appeal.

        We review de novo the district court’s grant of summary judgment, “drawing all factual
inferences in favor of the non-moving party.” Paneccasio v. Unisource Worldwide, Inc., 532 F.3d 101,
107 (2d Cir. 2008). “Summary judgment is proper only when, construing the evidence in the light
most favorable to the non-movant, ‘there is no genuine dispute as to any material fact and the
movant is entitled to judgment as a matter of law.’” Doninger v. Niehoff, 642 F.3d 334, 344 (2d Cir.
2011) (quoting Fed. R. Civ. P. 56(a)).




                                               2
        Upon a review of the record and the arguments of counsel, we affirm the judgment of the
District Court substantially for the reasons stated by Judge Block in his Memorandum and Order
dated August 3, 2011. We have considered all of Abdelhadi’s arguments on appeal and conclude
that each of them is without merit. Accordingly, the judgment of the District Court is
AFFIRMED.

                                             FOR THE COURT,
                                             Catherine O’Hagan Wolfe, Clerk of Court




                                             3